EXAMINER’S AMENDMENT
1.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
          Authorization for this examiner’s amendment was given in a telephone interview with Matthew Phillips on 2/16/21.


The application has been amended as follows:












     causing a display device to simultaneously display at least the following:
          a video depicting an item in a scene; and
          a tag in a first position on the video, the tag being associated with the item depicted in the video, wherein the tag includes text information associated with the item depicted in the video; and
      causing the tag to undergo motion relative to at least a portion of the video scene from the first position to a second position different from the first position, while causing the display device to display the video and the tag on the video.

2. (Original) The method of claim 1, further comprising:
      causing the display device to display a visually perceptible indicator extending between a proximity where the item is depicted in the video and a proximity of the first position.

3. (Original) The method of claim 2, further comprising:
      adjusting the visually perceptible indicator while the tag on the video undergoes the motion, while causing the display device to additionally display the visually perceptible indicator while the tag on the video undergoes motion.

4. (Original) The method of claim 1, wherein the video also depicts a second item, the method further comprising:


              a second tag in an initial position on the video, the second tag being associated with the second item depicted in the video, wherein the second tag includes second text information associated with the second item depicted in the video; and
          causing the second tag to undergo motion relative to at least a portion of the video scene from the initial position to a subsequent position different from the initial position, while causing the display device to display the video, the tag, and the second tag on the video.

5. (Original) The method of claim 4, further comprising:
      causing the display device to display a second visually perceptible indicator extending between a proximity where the second item is depicted in the video and a proximity of the initial position of the second tag.

6. (Original) The method of claim 5, further comprising:
      adjusting the second visually perceptible indicator while the second tag on the video undergoes the motion, while causing the display device to additionally display the visually perceptible indicator while the second tag on the video undergoes motion.

7. (Original) The method of claim 1, further comprising:
     receiving from an input device a selection of the tag; and



8. (Original) The method of claim 7, wherein the step of performing the predetermined action to provide the additional information relating to the item in the video comprises causing the display device to present a web page including the additional information relating to the item.

9 - 22. (Cancelled)

23. (Previously Presented) The method of claim 8, wherein the tag is surrounded by a visually perceptible border defining a tag area and the step of performing the predetermined action to provide the additional information relating to the item depicted in the video comprises causing the display device to expand the tag area so that the additional information can be presented within the tag area along with descriptive information describing the item depicted in the video.

24. (Previously Presented) The method of claim 8, wherein the step of performing the predetermined action to provide the additional information relating to the item depicted in the video comprises causing the display device to display a new window and causing the display device to present in the new window the additional information relating to the item.


      a memory storing instructions that configure the hardware processor to:
            cause the video display device to simultaneously display at least the following:
                a video depicting an item in a scene; and
                a tag in a first position on the video, the tag being associated with the item depicted in the video, wherein the tag includes descriptive text information describing the item depicted in the video; and
          cause the tag to undergo motion relative to at least a portion of the video scene from the first position to a second position different from the first position, while causing the video display device to display the video and the tag on the video while the tag on the video undergoes motion with respect to at least a portion of the video scene.

26. (Previously Presented) The apparatus of claim 25, wherein the memory further stores instructions that configure the hardware processor to cause the video display device to simultaneously display at least the following with the video and the tag:
       a visually perceptible indicator extending between a proximity where the item is depicted in the video and a proximity of the first position.

27. (Previously Presented) The apparatus of claim 26, wherein the hardware processor is further configured to adjust the visually perceptible indicator while the tag on the video undergoes the motion, while causing the video display device to additionally display the visually perceptible indicator while the tag on the video undergoes motion.

         cause the video display device to display at least the following simultaneously with the video, the tag, and the visually perceptible indicator:
            a second tag in an initial position on the video, the second tag being associated with the second item depicted in the video, wherein the second tag includes second descriptive text information describing the second item depicted in the video; and
          a second visually perceptible indicator extending between a proximity where the second item is depicted in the video and a proximity of the initial position; and
        cause the second tag to undergo motion relative to at least a portion of the video scene from the initial position to a subsequent position different from the initial position, while causing the video display device to display the video and the second tag on the video while the second tag on the video undergoes motion with respect to at least a portion of the video scene.

29. (Previously Presented) The apparatus of claim 28, wherein the hardware processor is further configured to adjust the second visually perceptible indicator while the second tag on the video undergoes the motion, while causing the video display device to additionally display the visually perceptible indicator while the second tag on the video undergoes motion.



31. (Previously Presented) The apparatus of claim 30, wherein the predetermined action comprises causing the video display device to present a web page including the additional information relating to the item.

32. (Previously Presented) A non-transitory computer-readable medium having instructions stored thereon, the instructions comprising:
       instructions for causing a display device to simultaneously display at least the following:
           a video depicting an item in a scene; and
           a tag in a first position on the video, the tag being associated with the item depicted in the video, wherein the tag includes descriptive text information describing the item depicted in the video; and
        instructions for causing the tag to undergo motion relative to at least a portion of the video scene from the first position to a second position different from the first position, while causing the display device to display the video and the tag on the video while the tag on the video undergoes motion with respect to at least a portion of the video scene.

with the video and the tag:
       a visually perceptible indicator extending between a proximity where the item is depicted in the video and a proximity of the first position.

34. (Previously Presented) The non-transitory computer-readable medium of claim 33, further comprising:
      instructions for adjusting the visually perceptible indicator while the tag on the video undergoes the motion, while causing the display device to additionally display the visually perceptible indicator while the tag on the video undergoes motion.

35. (Previously Presented) The non-transitory computer-readable medium of claim 33, wherein the video also depicts a second item, the computer-readable medium further comprising:
       instructions for causing the display device to display at least the following simultaneously with the video, the tag, and the visually perceptible indicator:
             a second tag in an initial position on the video, the second tag being associated with the second item depicted in the video, wherein the second tag includes second descriptive text information describing the second item depicted in the video; and


        instructions for causing the second tag to undergo motion relative to at least a portion of the video scene from the initial position to a subsequent position different from the initial position, while causing the display device to display the video and the second tag on the video while the second tag on the video undergoes motion with respect to at least a portion of the video scene.

36. (Previously Presented) The non-transitory computer-readable medium of claim 35, further comprising:
      instructions for adjusting the second visually perceptible indicator while the second tag on the video undergoes the motion, while causing the display device to additionally display the visually perceptible indicator while the second tag on the video undergoes motion.

37. (Previously Presented) The non-transitory computer-readable medium of claim 33, further comprising:
        instructions for performing a predetermined action to provide additional information relating to the item in the video in response to a selection of the tag.

38. (Previously Presented) The non-transitory computer-readable medium of claim 37, wherein the instructions for performing the predetermined action to provide the additional information relating to the item in the video comprise instructions for causing 





















Contact
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov